 Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 1 of 36 PageID: 1



1                                      UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY
2

3
      TRACI DIANA JULIN, on behalf of herself              CASE NO.:
4
      and all others similarly situated,
                                                           CLASS ACTION
5
                      Plaintiff
                                                           COMPLAINT FOR DAMAGES,
6                                                          EQUITABLE, DECLARATORY AND
      v.
                                                           INJUNCTIVE RELIEF
7
      QUEST DIAGNOSTICS
      INCORPORATED, OPTUM360, LLC and                      DEMAND FOR JURY TRIAL
8
      AMERICAN MEDICAL COLLECTION
9     AGENCY, INC.

10                    Defendants.
      __________
11
             Plaintiff, Traci Diana Julin (“Plaintiff”), individually and on behalf of those similarly
12
     situated, brings this class action lawsuit against Quest Diagnostics Incorporated (“Quest”),
13
     Optum360, LLC (“Optum”) and American Medical Collection Agency, Inc. (“AMCA”)
14
     (collectively “Defendants”) based upon personal knowledge as to herself, and on information and
15
     belief as to all other matters.
16

17                                             INTRODUCTION
             1.      Plaintiff brings this class action against Defendants for: failing to properly secure and
18
     safeguard protected health information, as defined by the Health Insurance Portability and
19
     Accountability Act (“HIPAA”), medical information, and other personally identifiable information
20
     (collectively, “PII”); failing to provide timely, accurate, and adequate notice to Plaintiff and other
21
     Class Members (defined below) that the integrity of their PII had been compromised; and failing to
22
     provide timely, accurate, and adequate notice to Plaintiff and other Class Members of the nature and
23
     scope of the PII that was exposed.
24
             2.      On June 3, 2019, Quest publicly announced that approximately two weeks earlier on
25
     May 14, 2019, its billing collections vendor AMCA advised Quest of “unauthorized activity on
26
     AMCA’s web payment page” which compromised the PII of approximately 11.9 million Quest
27

28                                                        1                            CLASS ACTION COMPLAINT
 Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 2 of 36 PageID: 2



1    patients.1 The exposed PII included “financial information (e.g., credit card numbers and bank

2    account information), medical information and other personal information (e.g., Social Security

3    Numbers)” (“Data Breach”). Id. Quest further revealed that the exposure occurred between August

4    1, 2018, and March 30, 2019.

5             3.    Despite the breadth and sensitivity of the PII that was exposed and the attendant

6    consequences to patients as a result thereof, Defendants failed to disclose the Data Breach for nearly

7    two months from the time it was first discovered, further exacerbating harm to patients. Moreover, to

8    date, Defendants have not disclosed the full extent and nature of the Data Breach, nor offered

9    anything to its patients to address and compensate the harm they have suffered.

10            4.    This Data Breach was a direct result of Defendants’ failure to implement adequate

11   and reasonable cyber-security procedures and protocols necessary to protect Patient PII.

12            5.    Defendants disregarded the rights of Plaintiff and Class Members by: intentionally,

13   willfully, recklessly, or negligently failing to take adequate and reasonable measures to ensure its

14   data systems were protected against unauthorized intrusions; failing to disclose that it did not have

15   adequately robust computer systems and security practices to safeguard Patient PII; failing to take

16   standard and reasonably available steps to prevent the Data Breach; failing to monitor and timely

17   detect the Data Breach; and failing to provide Plaintiff and Class Members prompt and accurate

18   notice of the Data Breach.

19            6.    As a result of Defendants’ failure to implement and follow basic security procedures,

20   Patient PII is now in the hands of thieves. Plaintiff and Class Members have had to spend, and will

21   continue to spend, significant amounts of time and money in an effort to protect themselves from the

22   adverse ramifications of the Data Breach and will forever be at a heightened risk of identity theft and

23   fraud.

24

25

26   1
      Quest Form 8-K filed June 3, 2019 available at
     https://www.sec.gov/Archives/edgar/data/1022079/000094787119000415/ss138857_8k.htm (last
27   visited June 5, 2019)
28
                                                         2                           CLASS ACTION COMPLAINT
 Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 3 of 36 PageID: 3



1              7.    Plaintiff, on behalf of all others similarly situated, alleges claims for negligence,

2    invasion of privacy, breach of contract, breach of implied contract, unjust enrichment, breach of

3    fiduciary duty, breach of confidence and violation of New Jersey’s Consumer Fraud Act and seeks to

4    compel Defendants to fully and accurately disclose the nature of the information that has been

5    compromised and to adopt reasonably sufficient security practices to safeguard Patient PII that

6    remains in their custody in order to prevent incidents like the Data Breach from reoccurring in the

7    future.

8                                                   PARTIES
9              8.    Plaintiff, Traci Diana Julin is a resident of Lake Mary, Florida and a frequent Quest

10   patient. Ms. Julin suffers from a chronic condition which requires routine testing services, many of

11   which were performed by Quest. Over the past three years, Ms. Julin has retained Quest’s laboratory

12   services on at least 17 occasions including the following dates: 5/10/19, 4/11/19, 12/12/17, 10/31/17,

13   10/26/17, 10/24/17, 6/27/17, 6/2/17, 5/30/17, 5/22/17, 11/11/16, 8/22/16, 6/28/16, 4/19/16, 3/29/16,

14   10/12/15, and 7/22/15.

15             9.    As a result of the Data Breach, and Defendants’ failure to prevent it, Ms. Julin will

16   continue to be at heightened risk for medical fraud, financial fraud, and identity theft along with their

17   attendant damages for years to come.

18             10.   Defendant, Quest Diagnostics Incorporated is a business entity incorporated under the

19   laws of Delaware and headquartered in New Jersey at Three Giralda Farms Madison, 07940.

20   Defendant operates laboratory locations throughout the State of New Jersey, including within

21   Middlesex County with a laboratory location located at 92 Albany Street, Ground Floor, New

22   Brunswick, New Jersey 08901.

23             11.   Defendant, Quest is a leading provider of diagnostic information services and

24   laboratory testing, offering diagnostic testing for conditions as wide ranging as Allergy and Asthma

25

26

27

28
                                                           3                            CLASS ACTION COMPLAINT
 Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 4 of 36 PageID: 4



1    testing, HIV testing, Ovarian Cancer Screening, Breast Cancer Screening, Celiac Disease Screening,

2    Colorectal Cancer Screening, Hepatitis C testing, Prenatal Health, and Vitamin D testing.2

3            12.     Quest maintains a web portal through which patients can interact with the company

4    and provide a range of PII. The website provides: “[t]his Web site can be accessed from the United

5    Stated (sic) and other countries worldwide. Since the laws of each State or country may differ, you

6    agree that the statutes and laws of the State of New Jersey, without regard to any principles of

7    conflicts of law, will apply to all matters relating to the use of this site.” 3

8            13.     Defendant, America Medical Collection Agency, Inc. is a New York corporation

9    headquartered at 4 Westchester Plaza # 110, Elmsford, NY 10523, and claims to be the Nation’s

10   leading recovery agency for patient collections managing over $1BN in annual receivables for a

11   diverse client base.

12           14.     Defendant, Optum360, LLC provides billing collections services to the health

13   industry. On information and belief. Optum360 is contracted by Quest to provide billing collections

14   services. The company was incorporated in 2013 and is headquartered in Eden Prairie, Minnesota.

15                                       JURISDICTION AND VENUE
16           15.     This Court has subject matter jurisdiction over this action under the Class Action

17   Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million, exclusive of

18   interest and costs. There are approximately 11.9 million putative class members, at least some of

19   whom have a different citizenship from Defendants.

20           16.     This Court has jurisdiction over Defendants as Quest is headquartered and operates in

21   this District and Defendants, through their business operations intentionally avail themselves of the

22   markets within this District to render the exercise of jurisdiction by this Court just and proper.

23

24
     2
25    Quest Diagnostics, Diagnostic Testing A-X, Available at
     http://www.questdiagnostics.com/home/patients/tests-a-z.html, last accessed June 5, 2019.
26
     3
      Available at http://www.questdiagnostics.com/home/privacy-policy/terms-conditions.html, last
27   visited June 5, 2019.
28
                                                            4                           CLASS ACTION COMPLAINT
 Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 5 of 36 PageID: 5



1           17.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) because a substantial

2    part of the events and omissions giving rise to this action occurred in this District. Plaintiff and Class

3    Members received health services from Quest who received and maintained their PII in this District

4    and has caused harm to Plaintiff and Class Members residing in this District.

5

6                                              STATEMENT OF FACTS
7       A. The Data Breach
8           18.     On June 3, 2019, Quest announced in a periodic public filing on Form 8-K and an

9    accompanying press release that highly sensitive PII of 11.9 million of its patients had been

10   improperly exposed over a period of 7 months. The breach occurred on the systems of Quests,

11   billing collections vendor, AMCA. According to the filing, “between August 1, 2018 and March 30,

12   2019 an unauthorized user had access to AMCA’s system that contained information that AMCA

13   had received from various entities, including Quest Diagnostics, and information that AMCA

14   collected itself.” The release further that a broad array of sensitive PII was exposed including

15   “financial information (e.g., credit card numbers and bank account information), medical

16   information and other personal information (e.g., Social Security Numbers).” As announced by

17   Quest on June 3, 2019:

18                Quest Diagnostics Statement on the AMCA Data Security Incident

19                SECAUCUS, N.J., June 03, 2019 -- American Medical Collection Agency
                  (AMCA), a billing collections service provider, has informed Quest
20
                  Diagnostics that an unauthorized user had access to AMCA’s system
21                containing personal information AMCA received from various entities,
                  including from Quest. AMCA provides billing collections services to
22                Optum360, which in turn is a Quest contractor. Quest and Optum360 are
                  working with forensic experts to investigate the matter.
23
                  AMCA first notified Quest and Optum360 on May 14, 2019, of potential
24
                  unauthorized activity on AMCA’s web payment page. On May 31, 2019,
25                AMCA notified Quest and Optum360 that the data on AMCA’s affected
                  system included information regarding approximately 11.9 million Quest
26                patients. AMCA believes this information includes personal information,
                  including certain financial data, Social Security numbers, and medical
27                information, but not laboratory test results.
28
                                                          5                            CLASS ACTION COMPLAINT
 Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 6 of 36 PageID: 6



1                  AMCA has not yet provided Quest or Optum360 detailed or complete
                   information about the AMCA data security incident, including which
2                  information of which individuals may have been affected. And Quest has
                   not been able to verify the accuracy of the information received from
3
                   AMCA.
4
                   Quest is taking this matter very seriously and is committed to the privacy
5                  and security of our patients’ personal information. Since learning of the
                   AMCA data security incident, we have suspended sending collection
6                  requests to AMCA.
7
                   Quest will be working with Optum360 to ensure that Quest patients are
8                  appropriately notified consistent with the law.

9                  We are committed to keeping our patients, health care providers, and all
                   relevant parties informed as we learn more.4
10

11           19.          Quest and Optum claimed they first discovered the Data Breach on May 14, 2019,
12   but waited for an additional two weeks before revealing to the Plaintiff and Class Members.
13   Although a specific date was not disclosed, clearly AMCA had been aware of the breach much
14   earlier than that.
15       B. Defendants’ Privacy Practices
16           20.     Quest maintains a Notice of Privacy Practices on its website (“Privacy Practices”)
17   which provides in relevant part:
18                  Quest Diagnostics and its wholly owned subsidiaries (collectively
19                  “Quest Diagnostics”) are committed to protecting the privacy of your
                    identifiable health information. This information is known as
20                  “protected health information” or “PHI.” PHI includes laboratory test
                    orders and test results as well as invoices for the healthcare services
21                  we provide.
22                  Our Responsibilities
23

24

25
     4
      June 3, 2019 Press Release, Quest Diagnostics Statement on the AMCA Data Security Incident,
26   available at http://newsroom.questdiagnostics.com/AMCADataSecurityIncident (last visited June 5,
     2019)
27

28
                                                          6                          CLASS ACTION COMPLAINT
 Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 7 of 36 PageID: 7



1                  Quest Diagnostics is required by law to maintain the privacy of
                   your PHI. We are also required to provide you with this Notice of
2                  our legal duties and privacy practices upon request. It describes our
                   legal duties, privacy practices and your patient rights as determined
3
                   by the Health Insurance Portability and Accountability Act (HIPAA)
4                  of 1996. We are required to follow the terms of this Notice currently
                   in effect. We are required to notify affected individuals in the event of
5                  a breach involving unsecured protected health information. PHI is
                   stored electronically and is subject to electronic disclosure. This
6                  Notice does not apply to non-diagnostic services that we perform
                   such as certain drugs of abuse testing services and clinical trials
7
                   testing services.5
8
            21.     In addition to the Privacy Practices, Quest maintains a Privacy Policy on its website
9
     (“Privacy Policy”)6 which provides, in relevant part:
10
                   What Personal Information We Collect
11
                   Quest Diagnostics collects your personal information online when
12                 you voluntarily provide it to us. If you choose to register online, we
13                 ask you to provide limited personal information, such as your name,
                   address, telephone number and/or email address. We also collect
14                 information that will allow you to establish a username and
                   password if you would like to do that...
15
                   How We Use Personal Information That We Collect Online
16

17                 Internal Uses

18                 We may use your personal information within Quest Diagnostics: (1)
                   to provide you with the services and products you request or that
19                 have been ordered and/or requested by your healthcare provider
                   acting on your behalf; (2) to answer questions about our services;
20                 billing, payment methods or use of our website; (3) to process or
21                 collect payments for our services, (4) to conduct customer surveys;
                   and (5) to contact you about the products and services that we offer.
22
                   Disclosure of Personal Information to Third Parties
23

24
     5
25     Available at http://www.questdiagnostics.com/home/privacy-policy/notice-privacy-practices.html,
     last visited December 19, 2016. (emphasis added)
26
     6
        Available at: http://www.questdiagnostics.com/home/privacy-policy/online-privacy.html, last
27   visited December 19, 2016.
28
                                                         7                           CLASS ACTION COMPLAINT
 Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 8 of 36 PageID: 8



1                    We will not disclose any personal information to any third party
                     (excluding our contractors to whom we may provide such
2                    information for the limited purpose of providing services to us and
                     who are obligated to keep the information confidential), unless (1)
3
                     you have authorized us to do so; (2) we are legally required to do so,
4                    for example, in response to a subpoena, court order or other legal
                     process and/or, (3) it is necessary to protect our property rights
5                    related to this website. We also may share aggregate, non-personal
                     information about website usage with unaffiliated third parties. This
6                    aggregate information does not contain any personal information
                     about our users.
7

8                    How We Protect Information Online

9                    We exercise great care to protect your personal information. This
                     includes, among other things, using industry standard techniques
10                   such as firewalls, encryption, and intrusion detection.7
11
               22.    Quest collects and stores an enormous amount of PII which it provides to its vendors
12
     and sub-contractors such as Optum and AMCA to further its business. As recipients of sensitive
13
     patient PII, Defendants Optum and AMCA are similarly obligated to safeguard the integrity of such
14
     data on behalf of Quest patients.
15
               23.    Indeed, AMCA boldly states that they are “compliant with all Federal and State Laws
16
     and are members of ACA International. We provide our services adhering to the ethical guidelines
17
     expected from a National Accounts Receivable Management firm.”8
18
               24.    Consumers place value in data privacy and security, and they consider it when
19
     engaging services. Plaintiff and Class Members would not have utilized Quest’s services had they
20
     known that Defendants did not take all necessary precautions to secure the personal data given to
21
     them by consumers.
22

23

24
     7
         Emphasis added.
25
     8
         Available at http://amcaonline.com/about.php (last visited June 5, 2019)
26

27

28
                                                          8                           CLASS ACTION COMPLAINT
 Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 9 of 36 PageID: 9



1            25.    Defendants failed to disclose their negligent and insufficient data security practices

2    and consumers relied on or were misled by this omission into using Defendants services.

3         C. Defendants were aware that the Medical Industry was a Favorite Target of Hackers
4            26.    The technology and medical industry are rife with similar examples of hackers

5    targeting users’ Private Information, including Anthem9, Premera10, and St. Joseph Health System11

6    among others, all of which predate the time-frame Defendants have identified regarding the Data

7    Breach at issue in the present lawsuit.

8            27.    Indeed, as early as 2014, the FBI alerted healthcare stakeholders that they were the

9    target of hackers, stating “[t]he FBI has observed malicious actors targeting healthcare related

10   systems, perhaps for the purpose of obtaining Protected Healthcare Information (PHI) and/or

11   Personally Identifiable Information (PII)”.12

12   Defendants’ failure to heed this warning and to otherwise maintain adequate security practices

13   resulted in this Data Breach

14        D. The Value of Personally Identifiable Information
15

16

17

18

19
     9
      Los Angeles Times, Anthem is warning consumers about its huge data breach. Here’s a translation,
     March 6, 2015. Available at http://www.latimes.com/business/la-fi-mh-anthem-is-warning-
20   consumers-20150306-column.html, last accessed December 19, 2016.

21   10
       New York Times, Premera Blue Cross Says Data Breach Exposed Medical Data, March 17, 2015.
     Available at http://www.nytimes.com/2015/03/18/business/premera-blue-cross-says-data-breach-
22   exposed-medical-data.html?_r=0, last accessed December 19, 2016.
23   11
        Napa Valley Register, St. Joseph Health System sued for patient data breach, April 9, 2012.
24   Available at http://napavalleyregister.com/news/local/st-joseph-health-system-sued-for-patient-data-
     breach/article_948c0896-82a3-11e1-bed6-0019bb2963f4.html, last accessed December 19, 2012.
25
     12
        Reuters, FBI warns healthcare firms they are targeted by hackers, August 20, 2014. Available at
26   http://www.reuters.com/article/us-cybersecurity-healthcare-fbi-idUSKBN0GK24U20140820,         last
     accessed December 19, 2016.
27

28
                                                         9                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 10 of 36 PageID: 10



1               28.     The FTC defines identity theft as “a fraud committed or attempted using the

2    identifying information of another person without authority.”13 The FTC describes “identifying

3    information” as “any name or number that may be used, alone or in conjunction with any other

4    information, to identify a specific person.”14 The FTC acknowledges that identity theft victims must

5    spend countless hours and large amounts of money repairing the impact to their good name and

6    credit record.15

7               29.     PII is such a valuable commodity that once the information has been compromised,

8    criminals often trade the information on the “cyber black-market” for a number of years.16 Indeed, as

9    a result of large-scale data breaches, Social Security numbers, healthcare information, and other PII

10   have been made publicly available to identity thieves and cybercriminals.

11              30.     Professionals tasked with trying to stop fraud and other misuse acknowledge that PII

12   has real monetary value in part because criminals continue their efforts to obtain this data.17

13   According to the Identity Theft Resource Center, 2017 saw 1,579 data breaches, representing a 44.7

14   percent increase over the record high figures reported a year earlier.18 The Healthcare sector had the

15

16

17

18   13
          17 C.F.R § 248.201 (2013).
19   14
          Id.
20
     15
             Guide for Assisting Identity Theft Victims, FTC (Sep. 2013), available at:
21   https://www.consumer.ftc.gov/articles/pdf-0119-guide-assisting-id-theft-victims.pdf (the “FTC
     Guide”)(last visited April 21, 2019).
22
     16
           FTC Guide, supra n.9.
23
     17
24      Data Breaches Rise as Cybercriminals Continue to Outwit IT, CIO Magazine,
     https://www.cio.com/article/2686167/data-breach/data-breaches-rise-as-cybercriminals-continue-to-
25   outwit-it.html (last visited January 23, 2019).
     18
26      2017 Annual Data Breach Year-End Review, https://www.idtheftcenter.org/2017-data-breaches,
     (last visited January 23, 2019).
27

28
                                                           10                         CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 11 of 36 PageID: 11



1    second largest number of breaches among all measured sectors and the highest rate of exposure per

2    breach.19

3               31.   Healthcare related data is among the most sensitive, and personally consequential

4    when compromised. A report focusing on health-care breaches found that the “average total cost to

5    resolve an identity theft-related incident…came to about $20,000,” and that the victims were forced

6    to pay out-of-pocket costs for health care they did not receive in order to restore coverage. 20 Almost

7    50 percent of the victims lost their health care coverage as a result of the incident, while nearly one-

8    third said their insurance premiums went up after the event. Forty percent of the customers were

9    never able to resolve their identity theft at all. Data breaches and identity theft have a crippling effect

10   on individuals and detrimentally impact the entire economy as a whole.21

11              32.   Defendants knew the importance of safeguarding patient PII entrusted to them and of

12   the foreseeable consequences if their data security systems were breached, including the significant

13   costs that would be imposed on affected patients as a result of a breach.

14        E. Defendants Acquire, Collect, and Store Plaintiff’s and Class Members’ PII
15              33.   Defendants acquire, collect, store, and maintain a massive amount of protected health

16   related information and other personally identifiable data on their patients.

17              34.   As a condition of engaging in health services, Quest requires that their customers

18   entrust them with highly sensitive personal information.

19              35.   By obtaining, collecting, using, and deriving a benefit from Plaintiff’s and the Class

20   Members’ PII, Quest along with its vendors and sub-contractors assumed legal and equitable duties

21

22

23   19
        Identity Theft Resource Center, 2018 End -of-Year Data Breach Report. Available at
24   https://www.idtheftcenter.org/2018-data-breaches/ (last visited April 19, 2019).

25   20
       Elinor Mills, Study: Medical identity theft is costly for victims, CNET (March 3, 2010)
     https://www.cnet.com/news/study-medical-identity-theft-is-costly-for-victims/ (last visited April 21,
26   2019)
27   21
          Id.
28
                                                          11                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 12 of 36 PageID: 12



1    to those individuals and knew or should have known that they were responsible for protecting

2    Plaintiff’s and Class Members’ PII from disclosure.

3             36.      Plaintiff and the Class Members have taken reasonable steps to maintain the

4    confidentiality of their PII. Plaintiff and the Class Members, as current and former patients, relied on

5    the Defendants to keep their PII confidential and securely maintained, to use this information for

6    business purposes only, and to make only authorized disclosures of this information.

7             37.      Defendants acknowledge, as they must, their obligation to maintain the privacy of

8    patient PII entrusted to them. (e.g. “Quest is taking this matter very seriously and is committed to

9    the privacy and security of our patients’ personal information”).22

10         F. Defendants’ Conduct Violates HIPAA and Industry Standard Practices

11            38.      Title II of HIPAA contains what are known as the Administrative Simplification
12   provisions. 42 U.S.C. §§ 1301, et seq. These provisions require, among other things, that the
13   Department of Health and Human Services (“HHS”) create rules to streamline the standards for
14   handling PII like the data Defendants left unguarded. The HHS has subsequently promulgated five
15   rules under authority of the Administrative Simplification provisions of HIPAA.
16            39.      Defendants’ Breach resulted from a combination of insufficiencies that indicate
17   Defendants failed to comply with safeguards mandated by HIPAA regulations and industry
18   standards. Quest’s security failures include, but are not limited to:
19                  a. Failing to maintain an adequate data security system to prevent data loss;
20                  b. Failing to mitigate the risks of a data breach and loss of data;
21                  c. Failing to adequately catalog the location of patients/customers’, including Plaintiff’s
                       and Class Members’, digital information;
22
                    d. Failing to properly encrypt Plaintiff’s and Class Members’ PII;
23
                    e. Failing to ensure the confidentiality and integrity of electronic protected health
24                     information Defendants create, receive, maintain, and transmit in violation of 45 CFR
                       164.306(a)(1);
25
                    f. Failing to implement technical policies and procedures for electronic information
26

27   22
          http://newsroom.questdiagnostics.com/AMCADataSecurityIncident
28
                                                            12                            CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 13 of 36 PageID: 13



1                      systems that maintain electronic protected health information to allow access only to
                       those persons or software programs that have been granted access rights in violation of
2                      45 CFR 164.312(a)(1);
3                   g. Failing to implement policies and procedures to prevent, detect, contain, and correct
                       security violations in violation of 45 CFR 164.308(a)(1);
4
                    h. Failing to identify and respond to suspected or known security incidents; mitigate, to
5                      the extent practicable, harmful effects of security incidents that are known to the
                       covered entity in violation of 45 CFR 164.308(a)(6)(ii);
6
                    i. Failing to protect against any reasonably-anticipated threats or hazards to the security
7                      or integrity of electronic protected health information in violation of 45 CFR
                       164.306(a)(2);
8
                    j. Failing to protect against any reasonably anticipated uses or disclosures of electronic
9                      protected health information that are not permitted under the privacy rules regarding
10                     individually identifiable health information in violation of 45 CFR 164.306(a)(3);
                    k. Failing to ensure compliance with HIPAA security standard rules by their workforce
11
                       in violation of 45 CFR 164.306(a)(94);
12                  l. Impermissibly and improperly using and disclosing protected health information that
13                     is and remains accessible to unauthorized persons in violation of 45 CFR 164.502, et
                       seq.;
14                  m. Failing to effectively train all members of their workforce (including independent
15                     contractors) on the policies and procedures with respect to protected health information
                       as necessary and appropriate for the members of their workforce to carry out their
16                     functions and to maintain security of protected health information in violation of 45
                       CFR 164.530(b) and 45 CFR 164.308(a)(5); and
17
                    n. Failing to design, implement, and enforce policies and procedures establishing physical
18                     and administrative safeguards to reasonably safeguard protected health information, in
                       compliance with 45 CFR 164.530(c).
19
           G. Defendants Failed to Maintain the Confidentiality of Plaintiff and Class Members’ Private
20            Health Information
21
              40.      Defendant had a duty to maintain the confidentiality of Plaintiff and Class Members’
22
     PII
23
              41.      Defendants’ duties included ensuring Plaintiff and Class Members’ electronically
24
     protected PII was not made available or disclosed to unauthorized third persons or processes.
25
              42.      Defendants’ duties also included protecting against reasonably anticipated threats or
26
     hazards to the security of Plaintiff and Class Members’ Private Health Information.
27

28
                                                           13                          CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 14 of 36 PageID: 14



1           43.     Defendants failed to adequately protect Plaintiff and Class Members’ PII from the

2    reasonably anticipated threat of hackers accessing their systems and the PII contained therein.

3           44.     As a result of the Defendants’ failure to protect against reasonably anticipated threats,

4    Plaintiff and the Class Members PII was improperly made available and disclosed to third persons.

5           45.     Plaintiff and Class Members have a privacy right in their medical records, medical

6    information, financial information, and other PII.

7           46.     As a result of Defendants’ failure to maintain the confidentiality of Plaintiff and Class

8    Members’ PII, Plaintiff and Class Members suffered an injury through their loss of privacy.

9       H. Plaintiff and Class Members Suffered Damages
10          47.     The ramifications of Defendants’ failure to keep Patients’ PII secure are long lasting

11   and severe. Once PII is stolen, fraudulent use of that information and damage to victims may

12   continue for years.

13          48.     The PII belonging to Plaintiff and Class Members is private, sensitive in nature, and

14   was left inadequately protected by Defendants who did not obtain Plaintiff’s or Class Members’

15   consent to disclose such PII to any other person as required by applicable law and industry

16   standards.

17          49.     The Data Breach was a direct and proximate result of Defendants’ failure to: (a)

18   properly safeguard and protect Plaintiff’s and Class Members’ PII from unauthorized access, use,

19   and disclosure, as required by various state and federal regulations, industry practices, and common

20   law; (b) establish and implement appropriate administrative, technical, and physical safeguards to

21   ensure the security and confidentiality of Plaintiff’s and Class Members’ PII; and (c) protect against

22   reasonably foreseeable threats to the security or integrity of such information.

23          50.     Defendants had the resources necessary to prevent the Breach but neglected to

24   adequately invest in data security measures, despite their obligations to protect Patient data.

25          51.     Had Defendants remedied the deficiencies in its data security systems and adopted

26   security measures recommended by experts in the field, they would have prevented the intrusions

27   into their systems and, ultimately, the theft of PII.

28
                                                             14                         CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 15 of 36 PageID: 15



1           52.     As a direct and proximate result of Defendants’ wrongful actions and inaction,

2    Plaintiff and Class Members have been placed at an imminent, immediate, and continuing increased

3    risk of harm from identity theft and fraud, requiring them to take the time which they otherwise

4    would have dedicated to other life demands such as work and family in an effort to mitigate the

5    actual and potential impact of the Data Breach on their lives. The U.S. Department of Justice’s

6    Bureau of Justice Statistics found that “among victims who had personal information used for

7    fraudulent purposes, 29% spent a month or more resolving problems” and that “resolving the

8    problems caused by identity theft [could] take more than a year for some victims.”23

9           53.     Despite professing to “taking this matter very seriously” and being “committed to the

10   privacy and security of [] patients’ personal information,” neither Quest, nor the other Defendants

11   have offered patients anything to address the harm caused by them.

12          54.     As a result of the Defendants’ failure to prevent the Data Breach, Plaintiffs and Class

13   Members have suffered, will suffer, or are at increased risk of suffering:

14                      a. The compromise, publication, theft and/or unauthorized use of their PII;

15                      b. Out-of-pocket costs associated with the prevention, detection, recovery, and

16                          remediation from identity theft or fraud;

17                      c. The imminent and certainly impending injury flowing from potential fraud

18                          and identity theft posed by their personal and medical information being

19                          placed in the hands of criminals;

20                      d. Lost opportunity costs and lost wages associated with efforts expended and

21                          the loss of productivity from addressing and attempting to mitigate the actual

22                          and future consequences of the Data Breach, including but not limited to

23                          efforts spent researching how to prevent, detect, contest and recover from

24                          identity theft and fraud;

25

26   23
       U.S. Department of Justice, Office of Justice Programs Bureau of Justice Statistics, Victims of
     Identity Theft, 2012, December 2013 available at https://www.bjs.gov/content/pub/pdf/vit12.pdf (last
27   visited April 19,2019).
28
                                                        15                          CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 16 of 36 PageID: 16



1                       e. The continued risk to their PII, which remains in the possession of Defendants

2                           and is subject to further breaches so long as Defendants fails to undertake

3                           appropriate measures to protect the PII in their possession; and

4                       f. Current and future costs in terms of time, effort and money that will be

5                           expended to prevent, detect, contest, remediate and repair the impact of the

6                           Data Breach for the remainder of the lives of Plaintiff and Class Members.

7                       g. Ascertainable losses in the form of deprivation of the value of their Personal

8                           Identifying Information and Private Health Information, for which there is a

9                           well-established national and international market;

10                      h. Overpayments for products and services in that a portion of the price paid for

11                          such products and services by Plaintiff and Class members was for the costs

12                          of reasonable and adequate safeguards and security measures that would

13                          protect users’ Private Information, which Defendants did not implement and,

14                          as a result, Plaintiff and Class Members did not receive what they paid for and

15                          were overcharged.

16          55.     In addition to a remedy for the economic harm, Plaintiff and the Class maintain an

17   undeniable interest in ensuring that their PII is secure, remains secure, and is not subject to further

18   misappropriation and theft.

19                                    CLASS ACTION ALLEGATIONS
20          56.     Plaintiff seeks relief on behalf of herself and as representatives of all others who are

21   similarly situated. Pursuant to Fed. R. Civ. P. Rule 23(a), (b)(2), (b)(3) and (c)(4), Plaintiff seeks

22   certification of a Nationwide class defined as follows:

23          All persons whose PII was exposed to unauthorized third parties as a result of the Data
            Breach announced on June 3, 2019 (“Class”).24
24

25
     24
26     PII includes, but is not limited to, protected health information as defined by the Health Insurance
     Portability and Accountability Act (“HIPAA”), medical information, and other personally
27   identifiable information including, without limitation to, names, health plan identification numbers,
28
                                                          16                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 17 of 36 PageID: 17



1
            57.     Excluded from the Class are Defendants and any of its affiliates, parents or
2
     subsidiaries; all persons who make a timely election to be excluded from the Class; government
3
     entities; and the judges to whom this case is assigned, their immediate families, and court staff.
4
            58.      Plaintiff hereby reserves the right to amend or modify the class definitions with
5
     greater specificity or division after having had an opportunity to conduct discovery.
6
            59.     The proposed Class meets the criteria for certification under Rule 23(a), (b)(2), (b)(3),
7
     and (c)(4).
8
            60.     Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the members
9
     of the Class are so numerous and geographically dispersed that the joinder of all members is
10
     impractical. While the exact number of Patients affected in the Data Breach is unknown, upon
11
     information and belief, it is in excess of 11.9 million, and therefore meets the numerosity
12
     requirement of 23(a)(1).
13
            61.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule 23(a)(2)
14
     and with 23(b)(3)’s predominance requirement, this action involves common questions of law and
15
     fact that predominate over any questions affecting individual Class members. The common
16
     questions include:
17
                        a. Whether Defendants had a duty to protect patient PII;
18
                        b. Whether Defendants knew or should have known of the susceptibility of their
19
                            systems to a data breach;
20
                        c. Whether Defendants’ security measures to protect their systems were
21
                            reasonable in light of the FTC data security recommendations, and best
22
                            practices recommended by data security experts;
23
                        d. Whether Defendants were negligent in failing to implement reasonable and
24
                            adequate security procedures and practices;
25

26
     dates of birth, gender, address, health plan names, health plan eligibility dates, insurance types and
27   coverage information.
28
                                                         17                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 18 of 36 PageID: 18



1                      e. Whether Defendants’ failure to implement adequate data security measures

2                          allowed the breach of its data systems to occur;

3                      f. Whether Defendants’ conduct, including its failure to act, resulted in or was

4                          the proximate cause of the breach of its systems, resulting in the unlawful

5                          exposure of the Plaintiff’s and Class Members’ PII;

6                      g. Whether Plaintiff and Class Members were injured and suffered damages or

7                          other losses because of Defendants’ failure to reasonably protect its systems

8                          and data network; and,

9                      h. Whether Plaintiff and Class Members are entitled to relief.

10         62.     Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3), Plaintiff’s
11   claims are typical of those of other Class members. Plaintiff is a patient whose PII was exposed in

12   the Data Breach. Plaintiff’s damages and injuries are akin to other Class members, and Plaintiff

13   seeks relief consistent with the relief sought by the Class.

14         63.     Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an
15   adequate representative of the Class because Plaintiff is a member of the Class he seeks to

16   represent; is committed to pursuing this matter against Defendants to obtain relief for the Class; and

17   has no conflicts of interest with the Class. Moreover, Plaintiff’s Counsel are competent and

18   experienced in litigating class actions, including privacy litigation of this kind. Plaintiff intends to

19   vigorously prosecute this case and will fairly and adequately protect the Class’s interests.

20         64.     Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class action
21   is superior to any other available means for the fair and efficient adjudication of this controversy,

22   and no unusual difficulties are likely to be encountered in the management of this class action. The

23   quintessential purpose of the class action mechanism is to permit litigation against wrongdoers even

24   when damages to an individual plaintiff may not be sufficient to justify individual litigation. Here,

25   the damages suffered by Plaintiff and the Class are relatively small compared to the burden and

26   expense required to individually litigate their claims against Defendants, and thus, individual

27   litigation to redress Defendants’ wrongful conduct would be impracticable. Individual litigation by

28
                                                         18                            CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 19 of 36 PageID: 19



1    each Class member would also strain the court system. Individual litigation creates the potential for

2    inconsistent or contradictory judgments and increases the delay and expense to all parties and the

3    court system. By contrast, the class action device presents far fewer management difficulties and

4    provides the benefits of a single adjudication, economies of scale, and comprehensive supervision

5    by a single court.

6          65.     Injunctive and Declaratory Relief. Class certification is also appropriate under Rule
7    23(b)(2) and (c). Defendants, through their uniform conduct, acted or refused to act on grounds

8    generally applicable to the Class as a whole, making injunctive and declaratory relief appropriate to

9    the Class as a whole.

10         66.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

11   because such claims present only particular, common issues, the resolution of which would advance

12   the disposition of this matter and the parties’ interests therein. Such particular issues include, but

13   are not limited to:

14                        a. Whether Defendants failed to timely notify the public of the Data Breach;

15                        b. Whether Defendants owed a legal duty to Plaintiff and the Class to exercise

16                           due care in collecting, storing, and safeguarding their PII;

17                        c. Whether Defendants’ security measures to protect its data systems were

18                           reasonable in light of FTC data security recommendations, and other best

19                           practices recommended by data security experts;

20                        d. Whether Defendants’ failure to institute adequate protective security measures

21                           amounted to negligence;

22                        e. Whether Defendants failed to take commercially reasonable steps to safeguard

23                           patient PII; and

24                        f. Whether adherence to FTC data security recommendations and measures

25                           recommended by data security experts would have reasonably prevented the

26                           data breach.

27

28
                                                          19                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 20 of 36 PageID: 20



1           67.     Finally, all members of the proposed Classes are readily ascertainable. Defendants

2    have access to patient names and addresses affected by the Data Breach. Using this information,

3    Class members can be identified and ascertained for the purpose of providing notice.

4                                         FIRST CAUSE OF ACTION
                                               NEGLIGENCE
5                                        (AS TO ALL DEFENDANTS)
6
            68.     Plaintiff restates and realleges paragraphs 1 through 67 above as if fully set forth
7
     herein.
8
            69.     As a condition of receiving services, Plaintiff and Class Members were obligated to
9
     provide Defendants with their PII.
10
            70.     Plaintiff and the Class Members entrusted their PII to Quest with the understanding
11
     that Quest and its vendors and sub-contractors would safeguard their information.
12
            71.     Defendants had full knowledge of the sensitivity of the PII and the types of harm that
13
     Plaintiff and Class Members could and would suffer if the PII were wrongfully disclosed.
14
            72.     Defendants had a duty to exercise reasonable care in safeguarding, securing and
15
     protecting such information from being compromised, lost, stolen, misused, and/or disclosed to
16
     unauthorized parties. This duty includes, among other things, designing, maintaining and testing the
17
     Defendants’ security protocols to ensure that Plaintiff’s and Class Members’ information in its
18
     possession was adequately secured and protected and that employees tasked with maintaining such
19
     information were adequately training on cybersecurity measures regarding the security of patient
20
     information.
21
            73.     Plaintiff and the Class Members were the foreseeable and probable victims of any
22
     inadequate security practices and procedures. Defendants knew of or should have known of the
23
     inherent risks in collecting and storing the PII of Plaintiff and the Class, the critical importance of
24
     providing adequate security of that PII, the current cyber scams being perpetrated and that it had
25
     inadequate employee training and education and IT security protocols in place to secure the PII of
26
     Plaintiff and the Class.
27

28
                                                          20                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 21 of 36 PageID: 21



1           74.     Defendants’ own conduct created a foreseeable risk of harm to Plaintiff and Class

2    Members. Defendants’ misconduct included, but was not limited to, its failure to take the steps and

3    opportunities to prevent the Data Breach as set forth herein. Defendants’ misconduct also included

4    its decision not to comply with industry standards for the safekeeping and encrypted authorized

5    disclosure of the PII of Plaintiff and Class Members.

6           75.     Plaintiff and the Class Members had no ability to protect their PII that was in

7    Defendants’ possession.

8           76.     Defendants were in a position to protect against the harm suffered by Plaintiff and

9    Class Members as a result of the Data Breach.

10          77.     Defendants had a duty to have proper procedures in place to prevent the unauthorized

11   dissemination Plaintiff and Class Members’ PII.

12          78.     Defendants have admitted that Plaintiff’s and Class Members’ PII was wrongfully

13   disclosed to unauthorized third persons as a result of the Data Breach.

14          79.     Defendants, through their actions and/or omissions, unlawfully breached their duty to

15   Plaintiff and Class Members by failing to exercise reasonable care in protecting and safeguarding the

16   Plaintiff’s and Class Members’ PII while it was within the Quest’s possession or control.

17          80.     Defendants improperly and inadequately safeguarded Plaintiff’s and Class Members’

18   PII in deviation of standard industry rules, regulations, and practices at the time of the Data Breach.

19          81.      Defendants, through their actions and/or omissions, unlawfully breached their duty to

20   Plaintiff and Class Members by failing to have appropriate procedures in place to detect and prevent

21   dissemination of its patients’ PII.

22          82.     Defendants, through its actions and/or omissions, unlawfully breached its duty to

23   adequately disclose to Plaintiff and Class Members the existence, and scope of the Data Breach.

24          83.     But for Defendants’ wrongful and negligent breach of duties owed to Plaintiff and

25   Class Members, Plaintiff’s and Class Members’ PII would not have been compromised.

26

27

28
                                                         21                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 22 of 36 PageID: 22



1              84.   There is a temporal and close causal connection between Defendants’ failure to

2    implement security measures to protect the PII of current and former patients and the harm suffered

3    or risk of imminent harm suffered by Plaintiff and the Class.

4              85.   As a result of Defendants’ negligence, Plaintiff and the Class Members have suffered

5    and will continue to suffer damages and injury including, but not limited to: out-of-pocket expenses

6    associated with procuring robust identity protection and restoration services; increased risk of future

7    identity theft and fraud, the costs associated therewith; time spent monitoring, addressing and

8    correcting the current and future consequences of the Data Breach; and the necessity to engage legal

9    counsel and incur attorneys’ fees, costs and expenses.

10                                      SECOND CAUSE OF ACTION
                                           INVASION OF PRIVACY
11                                       (AS TO ALL DEFENDANTS)
12
               86.   Plaintiff restates and realleges paragraphs 1 through 67 above as if fully set forth
13
     herein.
14
               87.   Plaintiff and Class Members had a legitimate expectation of privacy to their PII and
15
     were entitled to the protection of this information against disclosure to unauthorized third parties.
16
               88.   Defendants owed a duty to patients, including Plaintiff and Class Members, to keep
17
     their PII contained as a part thereof, confidential.
18
               89.   Defendants failed to protect patient PII by allowing unauthorized third parties to gain
19
     unfettered access to Plaintiff’s and Class Members’ PII.
20
               90.   The unauthorized release of PII, especially the type related to personal health
21
     information, is highly offensive to a reasonable person.
22
               91.   The intrusion was into a place or thing, which was private and is entitled to be
23
     private. Plaintiff and Class Members disclosed their PII to Defendants as part of their use of Quests’
24
     services, but privately with an intention that the PII would be kept confidential and would be
25
     protected from unauthorized disclosure. Plaintiff and Class Members were reasonable in their belief
26
     that such information would be kept private and would not be disclosed without their authorization.
27

28
                                                            22                        CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 23 of 36 PageID: 23



1              92.   The Data Breach at the hands of Defendants constitutes an intentional interference

2    with Plaintiff and Class Members’ interest in solitude or seclusion, either as to their persons or as to

3    their private affairs or concerns, of a kind that would be highly offensive to a reasonable person.

4              93.   Defendants acted with a knowing state of mind when they permitted the Data Breach

5    because they were with actual knowledge that their information security practices were inadequate

6    and insufficient.

7              94.   Because Defendants acted with this knowing state of mind, they had notice and knew

8    the inadequate and insufficient information security practices would cause injury and harm to

9    Plaintiff and Class Members.

10             95.   As a proximate result of Defendants’ acts and omissions, Plaintiff’s and Class

11   Members’ PII was disclosed to and used by third parties without authorization, causing Plaintiff and

12   Class Members to suffer damages.

13             96.   Unless and until enjoined, and restrained by order of this Court, Defendants’

14   wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class Members

15   in that the PII maintained by Defendants can be viewed, distributed, and used by unauthorized

16   persons. Plaintiff and Class Members have no adequate remedy at law for the injuries in that a

17   judgment for monetary damages will not end the invasion of privacy for Plaintiff and the Class.

18                                        THIRD CAUSE OF ACTION
                                           BREACH OF CONTRACT
19                                          (AS TO QUEST ONLY)
20
               97.   Plaintiff restates and realleges paragraphs 1 through 67 above as if fully set forth
21
     herein.
22
               98.   Plaintiff and Class Members received medical services from Defendant Quest, and in
23
     so doing provided their PII.
24
               99.   The contract for these services as between Plaintiff and Class Members and Quest
25
     was supported by consideration in many forms, including the payment of monies for medical
26
     services (e.g., laboratory testing services).
27

28
                                                         23                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 24 of 36 PageID: 24



1              100.   Plaintiff and Class Members performed pursuant to these contracts and satisfied all

2    conditions, covenants, obligations, and promises of the agreements.

3              101.   Under these contracts, Defendant Quest was obligated, as outlined in the Notice of

4    Privacy Practices and Privacy Policy, to maintain the confidentiality of Plaintiff and Class Member’s

5    PII.

6              102.   Quest’s failure to maintain the confidentiality of Plaintiff and Class Members PII was

7    a breach of Quest’s contractual obligations as outlined in the Notice of Privacy Practices.

8              103.   By failing to adequately secure Plaintiff and Class Member’s PII, Plaintiff and Class

9    Members did not receive the full benefit of the bargain, and instead received services that were less

10   valuable than described in the contracts. Plaintiff and Class Members, therefore, were damaged in

11   an amount at least equal to the difference in value between what was promised and what Quest

12   ultimately provided.

13             104.   As a result of Quest’s breach of contract, Plaintiff and Class Members have suffered

14   actual damages resulting from the theft of their PHI and PII and remain at imminent risk of suffering

15   additional breaches in the future.

16
                                       FOURTH CAUSE OF ACTION
17                                   BREACH OF IMPLIED CONTRACT
                                        (AS TO ALL DEFENDANTS)
18

19             105.   Plaintiff restates and realleges paragraphs 1 through 67 above as if fully set forth

20   herein.

21             106.   Plaintiff and Class Members were required to provide their PII, including names,

22   addresses, dates of birth, social security numbers, credit card, and bank information, among other

23   related information to Defendants as a condition of their use and or as a result of using and paying

24   for Quest’s services.

25             107.   Plaintiff and Class Members paid money to Defendants in exchange for services,

26   implicit in which were Defendants’ promises to protect patient PII from unauthorized disclosure.

27

28
                                                          24                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 25 of 36 PageID: 25



1           108.     In their written privacy policies, Defendants promised Plaintiff and Class Members

2    that they would only disclose protected health information and other PII under certain circumstances,

3    none of which relate to the Data Breach, and would otherwise comply with applicable state and

4    federal laws.

5           109.     Defendants each promised and were otherwise obligated to comply with HIPAA

6    standards and to make sure that Plaintiff’s and Class Members’ protected health information and

7    other PII would remain protected.

8           110.     Implicit in the agreement between the Defendants’ patients, including Plaintiff and

9    Class Members, to provide protected health information and other PII, and Defendants’ acceptance

10   of such protected health information and other PII, were Defendants’ obligation to use the PII of

11   patients for business purposes only, take reasonable steps to secure and safeguard that protected

12   health information and other PII, and not make unauthorized disclosures of the protected health

13   information and other PII to unauthorized third parties.

14          111.     Further, implicit in the agreement, Defendants was obligated to provide Plaintiff and

15   Class Members with prompt and sufficient notice of any and all unauthorized access and/or theft of

16   their protected health information and other PII.

17          112.     Without such implied contracts, Plaintiff and Class Members would not have

18   provided their protected health information and other PII to Defendants.

19          113.     Defendants had an implied duty to reasonably safeguard and protect the PII of

20   Plaintiff and Class Members from unauthorized disclosure or uses.

21          114.     Additionally, Defendants implicitly promised to retain this PII only under conditions

22   that kept such information secure and confidential.

23          115.     Plaintiff and Class Members fully performed their obligations under the implied

24   contract with Defendants; however, Defendants did not.

25          116.     Defendants breached the implied contracts with Plaintiff and Class Members by:

26                      a. failing to reasonably safeguard and protect Plaintiff and Class Members’ PII,

27                          which was compromised as a result of the Data Breach;

28
                                                         25                         CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 26 of 36 PageID: 26



1                        b. failing to comply with their obligations to abide by HIPAA;

2                        c. failing to ensure the confidentiality and integrity of electronic protected health

3                            information Defendants created, received, maintained, and transmitted in

4                            violation of 45 CFR 164.306(a)(1);

5                        d. failing to implement technical policies and procedures for electronic

6                            information systems that maintain electronic protected health information to

7                            allow access only to those persons or software programs that have been

8                            granted access rights in violation of 45 CFR 164.312(a)(1);

9                        e. failing to implement policies and procedures to prevent, detect, contain, and

10                           correct security violations in violation of 45 CFR 164.308(a)(1);

11                       f. failing to identify and respond to suspected or known security incidents;

12                           mitigate, to the extent practicable, harmful effects of security incidents that

13                           are known to the covered entity in violation of 45 CFR 164.308(a)(6)(ii); and

14                       g. failing to protect against any reasonably anticipated threats or hazards to the

15                           security or integrity of electronic protected health information in violation of

16                           45 CFR 164.306(a)(2).

17                                         FIFTH CAUSE OF ACTION
                                            UNJUST ENRICHMENT
18                                        (AS TO ALL DEFENDANTS)
19
               117.   Plaintiff restates and realleges paragraphs 1 through 67 above as if fully set forth
20
     herein.
21
               118.   Plaintiff and Class Members conferred a monetary benefit on Defendants.
22
     Specifically, they purchased medical services from Defendants and in so doing provided Defendants
23
     with their PII. In exchange, Plaintiff and Class Members should have received from Defendants the
24
     services that were the subject of the transaction and have their PII protected with adequate data
25
     security.
26

27

28
                                                          26                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 27 of 36 PageID: 27



1            119.    Defendants knew that Plaintiff and Class Members conferred a benefit on Defendants

2    and accepted and have accepted or retained that benefit. Defendants profited from these transactions

3    and used the PII of Plaintiff and Class Members for business purposes.

4            120.    The amounts Plaintiff and Class Members paid for goods and services were used, in

5    part, to pay for use of Defendants’ network and the administrative costs of data management and

6    security.

7            121.    Under the principles of equity and good conscience, Defendants should not be

8    permitted to retain the money belonging to Plaintiff and Class Members, because Defendants failed

9    to implement appropriate data management and security measures that are mandated by industry

10   standards.

11           122.    Defendants failed to secure Plaintiff’s and Class Members’ PII and, therefore, did not

12   provide full compensation for the benefit Plaintiff and Class Members provided.

13           123.    Defendants acquired the PII through inequitable means in that they failed to disclose

14   the inadequate security practices previously alleged.

15           124.    If Plaintiff and Class Members knew that Defendants would not secure their PII using

16   adequate security measures, they would not have engaged in transactions with Defendants.

17           125.    Plaintiff and Class Members have no adequate remedy at law.

18           126.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class Members

19   have suffered and will suffer injury, including but not limited to: (i) actual identity theft; (ii) the loss

20   of the opportunity how their PII is used; (iii) the compromise, publication, and/or theft of their PII;

21   (iv) out-of-pocket expenses associated with the prevention, detection, and recovery from identity

22   theft, and/or unauthorized use of their PII; (v) lost opportunity costs associated with effort expended

23   and the loss of productivity addressing and attempting to mitigate the actual and future consequences

24   of the Data Breach, including but not limited to efforts spent researching how to prevent, detect,

25   contest, and recover from identity theft; (vi) the continued risk to their PII, which remain in

26   Defendants’ possession and is subject to further unauthorized disclosures so long as Defendants’ fail

27   to undertake appropriate and adequate measures to protect the PII of patients and in their continued

28
                                                           27                            CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 28 of 36 PageID: 28



1    possession; (vii) future costs in terms of time, effort, and money that will be expended to prevent,

2    detect, contest, and repair the impact of the PII compromised as a result of the Data Breach for the

3    remainder of the lives of Plaintiff and Class Members; and (viii) the diminished value of

4    Defendants’ services they received.

5              127.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Class Members

6    have suffered and will continue to suffer other forms of injury and/or harm.

7              128.    Defendants should be compelled to disgorge into a common fund or constructive

8    trust, for the benefit of Plaintiff and Class Members, proceeds that they unjustly received from them.

9    In the alternative, Defendants should be compelled to refund the amounts that Plaintiff and Class

10   Members overpaid for Defendants’ services.

11                                        SIXTH CAUSE OF ACTION
                                        BREACH OF FIDUCIARY DUTY
12                                       (AS TO ALL DEFENDANTS)
13
               129.    Plaintiff restates and realleges paragraphs 1 through 67 above as if fully set forth
14
     herein.
15
               130.    In light of the special relationship between Defendants and their Patients, whereby
16
     Defendants became guardians of Plaintiff’s and Class Members’ highly sensitive, confidential,
17
     personal, financial information, and other PII, Defendants became fiduciaries created by their
18
     undertaking and guardianship of the PII, to act primarily for the benefit of their Patients, including
19
     Plaintiff and Class Members, for: 1) the safeguarding of Plaintiff and Class Members’ PII; 2) timely
20
     notify Plaintiff and Class Members’ of a data breach or disclosure; and 3) maintain complete and
21
     accurate records of what and where Defendants’ patients’ information was and is stored.
22
               131.    Defendants have a fiduciary duty to act for the benefit of Plaintiff and Class Members
23
     upon matters within the scope of their patients’ relationship, in particular, to keep secure the PII of
24
     their patients.
25
               132.    Defendants breached their fiduciary duties to Plaintiff and Class Members by failing
26
     to diligently investigate the Data Breach to determine the number of Class Members affected in a
27
     reasonable and practicable period of time.
28
                                                           28                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 29 of 36 PageID: 29



1           133.    Defendants breached their fiduciary duties to Plaintiff and Class Members by failing

2    to encrypt and otherwise protect the integrity of the systems containing Plaintiff’s and Class

3    Members’ protected health information and other PII.

4           134.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

5    failing to timely notify and/or warn Plaintiff and Class Members of the Data Breach.

6           135.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

7    failing to ensure the confidentiality and integrity of electronic protected health information

8    Defendants created, received, maintained, and transmitted, in violation of 45 CFR 164.306(a)(1).

9           136.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

10   failing to implement technical policies and procedures for electronic information systems that

11   maintain electronic protected health information to allow access only to those persons or software

12   programs that have been granted access rights in violation of 45 CFR 164.312(a)(1).

13          137.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

14   failing to implement policies and procedures to prevent, detect, contain, and correct security

15   violations, in violation of 45 CFR 164.308(a)(1).

16          138.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

17   failing to identify and respond to suspected or known security incidents; mitigate, to the extent

18   practicable, harmful effects of security incidents that are known to the covered entity in violation of

19   45 CFR 164.308(a)(6)(ii).

20          139.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

21   failing to protect against any reasonably-anticipated threats or hazards to the security or integrity of

22   electronic protected health information in violation of 45 CFR 164.306(a)(2).

23          140.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

24   failing to protect against any reasonably anticipated uses or disclosures of electronic protected health

25   information that are not permitted under the privacy rules regarding individually identifiable health

26   information in violation of 45 CFR 164.306(a)(3).

27

28
                                                         29                            CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 30 of 36 PageID: 30



1           141.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

2    failing to ensure compliance with the HIPAA security standard rules by their workforce in violation

3    of 45 CFR 164.306(a)(94).

4           142.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

5    impermissibly and improperly using and disclosing protected health information that is and remains

6    accessible to unauthorized persons in violation of 45 CFR 164.502, et seq.

7           143.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

8    failing to effectively train all members of their workforce (including independent contractors) on the

9    policies and procedures with respect to protected health information as necessary and appropriate for

10   the members of their workforce to carry out their functions and to maintain security of protected

11   health information in violation of 45 CFR 164.530(b) and 45 CFR 164.308(a)(5).

12          144.    Defendants breached their fiduciary duties owed to Plaintiff and Class Members by

13   failing to design, implement, and enforce policies and procedures establishing physical and

14   administrative safeguards to reasonably safeguard protected health information, in compliance with

15   45 CFR 164.530(c).

16          145.    Defendants breached its fiduciary duties to Plaintiff and Class Members by otherwise

17   failing to safeguard Plaintiff’s and Class Members’ PII.

18          146.    As a direct and proximate result of Defendants’ breaches of their fiduciary duties,

19   Plaintiff and Class Members have suffered and will suffer injury, including but not limited to: (i)

20   actual identity theft; (ii) the loss of the opportunity how their PII is used; (iii) the compromise,

21   publication, and/or theft of their PII; (iv) out-of-pocket expenses associated with the prevention,

22   detection, and recovery from identity theft and/or unauthorized use of their PII; (v) lost opportunity

23   costs associated with effort expended and the loss of productivity addressing and attempting to

24   mitigate the actual and future consequences of the Data Breach, including but not limited to efforts

25   spent researching how to prevent, detect, contest, and recover from identity theft; (vi) the continued

26   risk to their PII, which remain in Defendants’ possession and is subject to further unauthorized

27   disclosures so long as Defendants fail to undertake appropriate and adequate measures to protect

28
                                                          30                            CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 31 of 36 PageID: 31



1    Patient PII in their continued possession; (vii) future costs in terms of time, effort, and money that

2    will be expended to prevent, detect, contest, and repair the impact of the PII compromised as a result

3    of the Data Breach for the remainder of the lives of Plaintiff and Class Members; and (viii) the

4    diminished value of Defendants’ services they received.

5               147.   As a direct and proximate result of Defendants’ breaches of their fiduciary duties,

6    Plaintiff and Class Members have suffered and will continue to suffer other forms of injury and/or

7    harm, and other economic and non-economic losses.

8                                        SEVENTH CAUSE OF ACTION
                                          BREACH OF CONFIDENCE
9                                         (AS TO ALL DEFENDANTS)
10
                148.   Plaintiff restates and realleges paragraphs 1 through 67 above as if fully set forth
11
     herein.
12
                149.   At all times during Plaintiff’s and Class Members’ interactions with Defendants,
13
     Defendants was fully aware of the confidential and sensitive nature of Plaintiff’s and Class
14
     Members’ protected health information and other PII that Plaintiff and Class Members provided to
15
     Defendants.
16
                150.   As alleged herein and above, Defendants’ relationship with Plaintiff and Class
17
     Members was governed by terms and expectations that Plaintiff’s and Class Members’ protected
18
     health information and other PII would be collected, stored, and protected in confidence, and would
19
     not be disclosed the unauthorized third parties.
20
                151.   Plaintiff and Class Members provided their respective protected health information
21
     and PII to Defendants with the explicit and implicit understandings that Defendants would protect
22
     and not permit the protected health information and other PII to be disseminated to any unauthorized
23
     parties.
24
                152.   Plaintiff and Class Members also provided their respective protected health
25
     information and PII to Defendants with the explicit and implicit understandings that Defendants
26
     would take precautions to protect that protected health information and other PII from unauthorized
27
     disclosure, such as following basic principles of encryption and information security practices.
28
                                                           31                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 32 of 36 PageID: 32



1           153.    Defendants voluntarily received in confidence Plaintiff’s and Class Members’

2    protected health information and other PII with the understanding that protected health information

3    and other PII would not be disclosed or disseminated to the public or any unauthorized third parties.

4           154.    Due to Defendants’ failure to prevent, detect, avoid the Data Breach from occurring

5    by, inter alia, following best information security practices to secure Plaintiff’s and Class Members’

6    protected health information and other PII, Plaintiff’s and Class Members’ protected health

7    information and PII was disclosed and misappropriated to unauthorized third parties beyond

8    Plaintiff’s and Class Members’ confidence, and without their express permission.

9           155.    As a direct and proximate cause of Defendants’ actions and/or omissions, Plaintiff

10   and Class Members have suffered damages.

11          156.    But for Defendants’ disclosure of Plaintiff’s and Class Members’ protected health

12   information and other PII in violation of the parties’ understanding of confidence, their protected

13   health information and other PII would not have been compromised, stolen, viewed, accessed, and

14   used by unauthorized third parties. Defendants’ Data Breach was the direct and legal cause of the

15   theft of Plaintiff’s and Class Members’ protected health information and other PII, as well as the

16   resulting damages.

17          157.    The injury and harm Plaintiff and Class Members suffered was the reasonably

18   foreseeable result of Defendants’ unauthorized disclosure of Plaintiff’s and Class Members’

19   protected health information and other PII. Defendants knew their computer systems and

20   technologies for accepting and securing Plaintiff’s and Class Members’ protected health information

21   and other PII had numerous security vulnerabilities because Defendants failed to observe even basic

22   security practices necessary to prevent fraudulent provider accounts from being created.

23          158.    As a direct and proximate result of Defendants’ breaches of confidence, Plaintiff and

24   Class Members have suffered and will suffer injury, including but not limited to: (i) actual identity

25   theft; (ii) the loss of the opportunity how their PII is used; (iii) the compromise, publication, and/or

26   theft of their PII; (iv) out-of-pocket expenses associated with the prevention, detection, and recovery

27   from identity theft and/or unauthorized use of their PII; (v) lost opportunity costs associated with

28
                                                          32                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 33 of 36 PageID: 33



1    effort expended and the loss of productivity addressing and attempting to mitigate the actual and

2    future consequences of the Data Breach, including but not limited to efforts spent researching how to

3    prevent, detect, contest, and recover identity theft; (vi) the continued risk to their PII, which remain

4    in Defendants’ possession and is subject to further unauthorized disclosures so long as Defendants

5    fail to undertake appropriate and adequate measures to protect Patient PII in their continued

6    possession; (vii) future costs in terms of time, effort, and money that will be expended to prevent,

7    detect, contest, and repair the impact of the PII compromised as a result of the Data Breach for the

8    remainder of the lives of Plaintiff and Class Members; and (viii) the diminished value of

9    Defendants’ services they received.

10          159.     As a direct and proximate result of Defendants’ breaches of confidence, Plaintiff and

11   Class Members have suffered and will continue to suffer other forms of injury and/or harm, and

12   other economic and non-economic losses.

13                                  EIGHTH CAUSE OF ACTION
                   VIOLATION OF THE NJ CONSUMER FRAUD ACT, N.J.S.A. 56:8-1, ET SEQ.
14                                (AS TO ALL DEFENDANTS)
15
            160.     Plaintiff restates and realleges Paragraphs 1 through 67 as if fully set forth here.
16
            161.     Plaintiff and the Class bring these claims against Defendant under the New Jersey
17
     Consumer Fraud Act.
18
            162.     Defendants sell “merchandise” as defined by the New Jersey Consumer Fraud Act by
19
     offering health services to the public.
20
            163.     Defendants engaged in unconscionable and deceptive acts and practices,
21
     misrepresentation and the concealment, suppression, and omission of material facts with respect to
22
     the sale and advertisement of their services in violation of N.J.S.A. 56:8-2, including by not limited
23
     to the following:
24
                         a. Misrepresenting material facts, pertaining to their services to consumers by
25
                            representing that they would maintain adequate data privacy and security
26
                            practices and procedures to safeguard Plaintiff and Class Members’ PII from
27
                            unauthorized disclosure, release, data breaches, and theft;
28
                                                          33                           CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 34 of 36 PageID: 34



1                       b. Misrepresenting material facts by representing to Plaintiff and Class members

2                           that they did and would continue to comply with the relevant industry data

3                           security standards, state law and federal law with regard to the protection of

4                           Plaintiff and Class Members’ PII;

5                       c. Defendants knowingly omitted, suppressed and concealed the material fact of

6                           the inadequacy of the privacy and security protections for Plaintiff and the

7                           Class Members’ PHI and PII with the intent that Plaintiff and the Class

8                           Members would rely on the omission, suppression, and concealment;

9                       d. Defendants engaged in unconscionable and deceptive acts and practices by

10                          failing to disclose the Data Breach to Plaintiff and Class Members in a timely

11                          and accurate manner in violation of N.J.S.A. 56:8-163(a);

12          164.    As a direct and proximate result of Defendants’ unconscionable or deceptive acts and

13   practices, Plaintiff and Class Members suffered an ascertainable loss in money or property, real or

14   personal, as described above, including the loss of their legally protected interest in the

15   confidentiality and privacy of their PII.

16          165.    Plaintiff and Class members are therefore entitled to injunctive relief, equitable relief,

17   actual damages, treble damages, and attorneys’ fees and costs pursuant to N.J.S.A. 56:8-19.

18          WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, respectfully

19   requests the following relief:
20
                        a. An Order certifying this case as a class action;
21
                        b. An Order appointing Plaintiff as the class representative;
22
                        c. An Order appointing undersigned counsel as class counsel;
23
                        d. A mandatory injunction directing the Defendants to hereinafter adequately
24
                            safeguard the Class’ PII by implementing improved security procedures and
25
                            measures;
26
                        e. An award of damages;
27
                        f. An award of costs and expenses;
28
                                                         34                            CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 35 of 36 PageID: 35



1                      g. An award of attorneys’ fees; and

2                      h. Such other and further relief as this court may deem just and proper.

3

4

5

6
                                       DEMAND FOR JURY TRIAL
7
                   Plaintiff demands a jury trial as to all issues so triable by a jury.
8

9
     Dated: June 5, 2019                                   __/s/ James A. Barry__________
10
                                                           James A. Barry, Esq.
11                                                         jbarry@lockslaw.com
12
                                                           LOCKS LAW FIRM, LLC
                                                           801 N. Kings Highway
13                                                         Cherry Hill, NJ 08034
14
                                                           Tel: (856) 663-8200

15                                                         John A. Yanchunis, Esq.
16                                                         jyanchunis@forthepeople.com
                                                           Patrick Barthle, Esq.
17                                                         pbarthle@forthepeople.com
18                                                         MORGAN & MORGAN
                                                           COMPLEX LITIGATION GROUP
19                                                         201 N. Franklin Street, 7th Floor
20                                                         Tampa, Florida 33602
                                                           Tel: (813) 223-5505
21                                                         (To be admitted Pro Hac Vice)
22
                                                           Michael A. Galpern, Esq.
23                                                         mgalpern@lawjw.com
                                                           JAVERBAUM WURGAFT HICKS KAHN
24
                                                           WIKSTROM AND SININS, P.C.
25                                                         1000 Haddonfield-Berlin Road, Suite
                                                           203
26
                                                           Voorhees, NJ 08043
27                                                         Tel: (856) 596-4100
28
                                                         35                            CLASS ACTION COMPLAINT
Case 2:19-cv-13446-CCC-SCM Document 1 Filed 06/05/19 Page 36 of 36 PageID: 36



1

2
                                            Jared Michael Lee, Esq.
                                               Florida Bar #: 0052284
3                                           Jared@JacksonLeePA.com
4                                           Jackson Lee | PA
                                            1991 Longwood Lake Mary Rd
5                                           Longwood, FL 32750
6                                           Tele: (407) 477-4401
                                            (To be admitted Pro Hac Vice)
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          36                    CLASS ACTION COMPLAINT
